DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission with respect to claims 1-4, 6-12, 14-20 and 22-24 filed on 05/21/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the application

This Office Action is in response to Applicant's amendments filed on 05/21/2021. Claims 1-4, 6-12, 14-20 and 22-24 are pending for this examination.

Acknowledgement

Claims 1, 9 and 17 have been amended.
Claims 5, 13 and 21 have been canceled.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for examiner’s amendment was given in a telephone interview with Mr. Brandon Williams, Reg. No. 48,844 on 06/08/2021, to obviate any potential 35 U.S.C. 101 issues and put the case in condition for allowance.

IN THE CLAIMS:

Please amend claim 17.

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

17. (Currently Amended) A computer program product for managing application availability in a micro services environment comprising: 

a non-transitory computer-readable storage media; 

program code, stored on the computer-readable storage media, for listening, by a monitoring application, to a message pipeline for an event message, wherein the event message is generated by a monitored application when critical data is unavailable, wherein the monitoring application is critical data agnostic such that the monitoring application is unaware of the critical data required by the monitored application, and wherein the monitoring application comprises a first set of data nodes that are composed into a first structured data object according to a domain specific language; 

program code, stored on the computer-readable storage media, for, by the monitoring application in the computer system, the event message over the message pipeline, wherein the event message comprises an event name and a message payload, wherein the message payload comprises event information that indicates the monitored application and an execution context of the monitored application, and wherein the monitored application comprises a second set of data nodes that are composed into a second structured data object according to the domain specific language; 

program code, stored on the computer-readable storage media, for interpreting, by the monitoring application and in response to receiving the event message, the event information within the execution context of the monitored application, wherein the program code for interpreting the event information further comprises: 

code for mapping fields in the message payload to data inputs for the second set of data nodes, wherein the second set of data nodes forms a syntax tree; 

code for entering the syntax tree and event information into an abstract syntax tree interpreter; and Page 6 of 11 

Yara et al. - 16/657,283code for interpreting the second set of data nodes within the execution context to identify the status of the monitored application; program code, stored on the computer-readable storage media, for identifying a status of the monitored application based on the event information interpreted by the monitoring application; and 

program code, stored on the computer-readable storage media, for updating, by the monitoring application, a status indicator of the monitored application within the execution context, but not within other execution contexts of the monitored application.  

Allowance

Claims 1-4, 6-12, 14-20 and 22-24 have been allowed.


Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Palm et al. (hereinafter Palm, “Syntactic Translation of Message Payloads Between At Least Partially Equivalent Encodings”, IEEE), Yenumulapalli et al. (hereinafter Yenumulapalli, Pub. No.: US 2020/0112497) and Cinque et al. (hereinafter Cinque, “Microservices Monitoring with Event Logs
and Black Box Execution Tracing”, IEEE), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, the prior arts, when taken in the context of the claim as a whole, do not teach the limitations of: 
Claim 1:
“responsive to receiving the event message, interpreting, by the monitoring application in the computer system, the event information within the execution context of the monitored application, wherein interpreting the event information further comprises:
mapping fields in the message payload to data inputs for the second set of data nodes, wherein the second set of data nodes forms a syntax tree;
entering the syntax tree and event information into an abstract syntax tree interpreter; and
interpreting the second set of data nodes within the execution context to identify the status of the monitored application;
identifying, by the monitoring application in the computer system, a status of the monitored application based on the event information interpreted by the monitoring application;”.
Claims 9 and 17 have substantially similar claim limitations as above.

Palm teaches syntactic translation of message payload. Yenumulapalli teaches monitoring microservices to determine application status. Cinque teaches microservice monitoring by examining event logs. However, none of the prior arts teach the claim limitations as mentioned above.    

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 9 and 17 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        June 9, 2021